COX, Circuit Judge,
dissenting:
In addition to finding that Mr. Smith signed a document on the Kumars’ behalf, the BIA found that, though the Kumars had been assured previously by their consultant that he would file an appeal on *634their behalf, the Immigration and Naturalization Service notified Mr. Kumar on November 5, 2001 that he did not have an appeal pending before the BIA. (CAR 4.) The BIA also found that the Kumars contend (despite having received the INS notice in November 2001) that they first learned their appeal had been dismissed in September 2002, but they did not retain new counsel until almost two years later, in July 2003, after they received letters from the Department of Homeland Security ordering them to report for deportation to Fiji the following month. (CAR 5.)
On these facts (which the Kumars do not dispute), I do not find that the BIA erroneously found that the Kumars failed to exercise due diligence in pursuing their case. Therefore, the BIA did not abuse its discretion by refusing to grant the Kumars the benefit of equitable tolling. Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (“This court ... recognizes equitable tolling of deadlines and numerical limits on motions to reopen or reconsider during periods when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence in discovering the deception, fraud, or error”) (emphasis added) (citations omitted).
In order to find an abuse of discretion, the majority disregards the BIA’s factual finding that the Kumars did not act with reasonable diligence and makes its own finding of fact—that the Kumars reasonably relied on the assurances of their dishonest representative. On this record, I do not think a court of appeals can so conclude.